Citation Nr: 0717968	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-40 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbosacral spine.  

2.  Entitlement to service connection for tremors.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to an initial rating in excess of 20 percent 
for neuropathy of the sural nerve, left lower extremity, 
secondary to steam burns.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
neuropathy of the sural nerve of the left lower extremity, 
with a 20 percent initial rating.  He was also denied service 
connection for tremors, sinusitis, and degenerative changes 
of the lumbosacral spine.  The veteran subsequently initiated 
and perfected appeals of these service connection 
determinations, and the assignment of an initial rating for 
his neuropathy.  

This appeal was initially presented to the Board in October 
2006, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  Competent evidence has not been presented of the onset of 
a low back disability during military service, and nor may 
such a disease or injury be presumed to have been incurred 
therein.  

2.  Competent evidence has not been presented of the onset of 
a neurological disability, characterized by tremors, during 
military service, or as the result of a disease or injury 
incurred therein.  

3.  Competent evidence has been presented establishing a 
current diagnosis of sinusitis which was initially incurred 
during active military service.  

4.  The veteran's neuropathy of the left sural nerve, left 
lower extremity, secondary to steam burns, results in marked 
limitation of motion of the left ankle and a moderate 
decrease in sensation and supports a finding of severe 
incomplete paralysis.  


CONCLUSIONS OF LAW

1.  A low back disability, claimed as degenerative changes of 
the lumbosacral spine, was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  

2.  A neurological disability, characterized by tremors and 
claimed as secondary to carbon monoxide exposure, was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

3.  Sinusitis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).  

4.  The criteria for a 30 percent initial rating for 
neuropathy of the left sural nerve, left lower extremity, 
secondary to steam burns, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
4.124a, Diagnostic Codes 5270-74, 8524 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The June 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations in July 
2004.  38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.

There is also no objective evidence indicating that there has 
been a material change in the service-connected neuropathy of 
the left lower extremity since the claimant was last 
examined.  38 C.F.R. § 3.327(a) (2006).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The July 
2004 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Finally, the veteran was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in December 2006.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


I. Service connection - Degenerative changes of the 
lumbosacral spine

The veteran seeks service connection for degenerative changes 
of the lumbosacral spine.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a disability of the lumbosacral 
spine.  His February 1983 service separation examination was 
negative for any abnormalities of the spine or 
musculoskeletal system.  On a concurrent report of medical 
history, the veteran did not give a response regarding a 
history of backaches.  

Following service, the veteran did not seek treatment for a 
low back disability until approximately 2002, nearly 20 years 
after service separation.  Recent private medical treatment 
records reflect mild degenerative changes of the lumbosacral 
spine, with mild disc bulging at several locations, confirmed 
by x-rays and MRI studies.  In a May 2004 statement, C.T.W., 
M.D., the veteran's private physician, stated the veteran had 
bilateral radiculopathy, with degenerative changes in the 
spine and impairment of bladder control, which first began 
during military service.  He also stated a history of a back 
injury was "found . . . in [the veteran's] military 
record."  

The remainder of the veteran's private medical treatment 
records confirm a current diagnosis of radiculopathy and 
degenerative changes of the lumbosacral spine.  The veteran 
has stated he has a 15-20 years history of low back pain.  
Physical therapy was afforded him on at least one occasion.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a low back disability, to include 
degenerative changes of the lumbosacral spine.  The record 
does not reflect onset of degenerative changes of the 
lumbosacral spine during military service or within a year 
thereafter.  The veteran's service medical records are 
negative for any diagnosis of or treatment for a low back 
disability, and no such disability was noted within a year of 
service separation.  In the absence of such evidence, service 
connection for degenerative changes of the lumbosacral spine 
must be denied.  

In so deciding, the Board is cognizant of the May 2004 
medical opinion statement from the veteran's private 
physician, Dr. W.  However, that medical opinion was clearly 
based on a history of a back injury allegedly found in the 
service medical records.  The Board finds no such evidence in 
the record, as the veteran's February 1983 service separation 
examination was negative for any abnormalities of the spine 
or musculoskeletal system, and the remainder of the service 
medical records do not reflect a diagnosis of or treatment 
for a back injury.  In his statement, Dr. W. did not further 
elaborate on the veteran's alleged in-service back injury, 
either describing the initial injury, or noting the date of 
the injury.  In the absence of any evidence of an in-service 
back injury, Dr. W.'s opinion statement must be rejected 
based on its inaccurate factual premise.  Medical opinions 
based on an inaccurate or unverified factual history are of 
limited probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998).  As Dr. W.'s opinion was predicated on 
the existence of an in-service back injury, and such an 
injury has not been verified in the record, the Board does 
not find Dr. W.'s opinion to be a sufficient basis upon which 
to grant service connection.  

The veteran has himself alleged he has a current disability 
of the lumbosacral spine which began during military service.  
However, as a layperson, he is not capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for degenerative changes of the 
lumbosacral spine, as the record does not reflect onset of 
such a disability during active military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Service connection - Tremors

The veteran seeks service connection for tremors, claimed as 
secondary to carbon monoxide exposure during military 
service.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes the veteran has already 
been awarded service connection for neuropathy of the sural 
nerve of the left lower extremity resulting from a steam burn 
during military service.  As service connection has already 
been awarded for this neurological disability, any related 
impairment from this disorder will not be considered in 
adjudicating the veteran's service connection claim for 
tremors secondary to carbon monoxide exposure.  See 38 C.F.R. 
§ 4.14 (2006).  

The veteran alleges he sustained long-term exposure to carbon 
monoxide near the end of his military service, when he was 
stationed aboard an amphibious transport dock vessel, the 
U.S.S. Vancouver.  He states that during his service on the 
Vancouver, his station was in the well dock of the vessel, 
where landing craft and other vehicles were stored.  
Ventilation was poor in this space, according to the veteran, 
and he was allegedly exposed on a repeated basis to carbon 
monoxide coming from the vehicle engines operating in the 
well dock.  The veteran's service medical records are 
negative for any diagnosis of or treatment for tremors.  
However, in July 1981, he was seen for numbness and cramping 
in both arms.  Physical examination revealed his upper 
extremities to be normal in appearance, with no spasm or 
tenderness.  Pulses were full, and motor strength was 5/5 
bilaterally.  All lab results, including a complete blood 
count, were within normal limits.  The impression was of 
neuromyopathy of unknown etiology.  A neurological 
consultation and EMG study were recommended; however, the 
record does not reflect a neurological consultation was ever 
performed.  Next, in August 1982, the veteran was seen for 
recurrent joint pain in the hands.  An X-ray of the hands was 
negative.  His February 1983 service separation examination 
was negative for any neurological abnormalities, including 
tremors.  On a concurrent report of medical history, the 
veteran did report a history of painful joints and muscle 
pain in the right arm and hand.  However, x-rays of the right 
hand were noted to be negative.  No disability was diagnosed 
at that time.  

More recently, the veteran has sought treatment for tremors.  
According to a May 2004 treatment summary from C.W.T., M.D., 
a private physician, the veteran has had difficulties with 
tremor and coordination.  Dr. T. found a continuous tremor at 
present.  A February 2004 EMG study was "mildly abnormal" 
in the lower extremities "due to absent sensory response 
following left sural nerve stimulation."  "Borderline 
values" were also present in the peroneal and tibial nerves 
bilaterally, as well as the right sural nerve.  Based on the 
veteran's carbon monoxide exposure, Dr. T. found that the 
veteran's neurological complaints "more likely than not . . 
. did occur during [the veteran's] military service."  

In July 2004, the veteran was afforded a VA medical 
examination of his sinus and respiratory complaints.  He 
repeated his assertions of prolonged carbon monoxide exposure 
during military service, with resulting difficulty breathing, 
especially through his nose.  However, no neurological 
findings were made at that time.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
service connection claim for tremors, claimed as secondary to 
carbon monoxide exposure.  The veteran's service medical 
records do not reflect any neurological disease or injury 
resulting from carbon monoxide or any other hazardous 
exposure.  While the veteran was seen for numbness and 
tingling in the upper extremities in 1981, and joint pain in 
the right hand in 1982, his February 1983 service separation 
examination was negative for any neurological abnormalities.  
The lack of symptomatology at service separation and for many 
years thereafter suggests any in-service neurological 
disability was acute and transitory, without chronic 
residuals.  After service separation in 1983, the veteran did 
not seek medical treatment for any neurological impairment, 
including tremors, until approximately 2004, 20 years after 
service.  Overall, the record is silent for any in-service 
disease or injury which resulted in a current neurological 
disability characterized by tremors.  

In support of his claim, the veteran has submitted the 
aforementioned statement of Dr. C.W.T., who suggested the 
veteran's current tremors and loss of coordination were 
related to carbon monoxide exposure during service.  However, 
the Board finds this opinion to be inherently speculative.  
While Dr. T. stated he reviewed the veteran's service medical 
records, the Board notes these records are, in and of 
themselves, silent for carbon monoxide exposure.  Therefore, 
Dr. T. would have had no factual basis upon which to 
establish both the presence and the quantity of any carbon 
monoxide exposure during service.  Dr. T. pointed to no 
evidence in the record confirming the veteran experienced 
sufficient carbon monoxide exposure to result in long-term 
disability; therefore, Dr. T.'s opinion cannot be accepted as 
probative by the Board.  A bare conclusion, even one reached 
by a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

The veteran has himself alleged he has a current neurological 
disorder characterized by tremors.  However, as a layperson, 
he is not capable of making medical conclusions, thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for tremors, as the record does 
not reflect an in-service disease or injury resulting in such 
a disability.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


II. Service connection - Sinusitis

The veteran seeks service connection for sinusitis.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

According to the veteran's service medical records, he began 
seeking treatment for nasal congestion and difficulty with 
nasal breathing in January 1980, while on active duty.  He 
was initially given medication.  A May 1981 ear, nose, and 
throat consultation revealed a deviated nasal septum and 
possible hypertrophic turbinates.  He was advised to quit 
smoking.  Septorhinoplasty was eventually afforded him in 
June 1982.  

Subsequent to service, the veteran has reported he continued 
to experience nasal congestion and difficulty breathing from 
his nose.  In a May 2004 medical opinion statement, C.W.T., 
M.D., stated the veteran's sinusitis began during military 
service, and continues to the present.  

A VA medical examination was afforded the veteran in July 
2004.  The veteran's service medical records were reviewed by 
the examiner, and his surgery in service was noted.  He 
stated he had tried various nasal steroids without benefit, 
and continued to have difficulty breathing through his nose.  
On objective examination, the veteran was able to breath 
through his nose, but his breathing was noisy.  Physical 
examination of the nose revealed bulky mucosa over the 
bilateral interior and middle turbinates.  An August 2004 
maxillofacial CT scan demonstrated minimal mucosal thickening 
in the ethmoidal and maxillary sinuses, consistent with 
sinusitis.  After examining the veteran and reviewing the CT 
scan report, the examiner found it less likely than not the 
veteran's "nasal obstruction and/or noisy breathing is 
secondary to his time spent in service."  

In reviewing the July 2004 examination report, the Board 
notes the VA examiner did not elaborate on his statement 
denying a nexus between any current nasal obstruction and the 
veteran's in-service symptomatology.  While the veteran's in-
service septorhinoplasty was noted by the examiner, he did 
not explain how the veteran's current nasal disability was 
unrelated to any in-service disease or injury, despite the 
fact the veteran first began to manifest symptoms of nasal 
congestion in service, and required surgery to address this 
issue.  Therefore, the Board finds the May 2004 medical 
opinion statement from the veteran's private physician to be 
more probative.  

Additionally, the Board accepts as credible the veteran's 
contentions that he has continued to experience nasal 
congestion and related difficulty since service.  While the 
veteran, as a layperson, may not offer expert medical opinion 
evidence to VA, he may testify regarding easily observable 
symptomatology, such as nasal congestion and breathing 
difficulty.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  

Based on all of the above, the Board finds service connection 
for sinusitis is warranted.  38 U.S.C.A. § 5107 (West 2002).  

IV. Initial rating - Neuropathy of the left sural nerve

The veteran seeks an initial rating in excess of 20 percent 
for his neuropathy of the sural nerve of the left lower 
extremity, secondary to a steam burn.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

The veteran has been awarded a 20 percent initial rating for 
his neuropathy of the left sural nerve under Diagnostic Code 
8524, for impairment of the internal popliteal nerve 
(tibial).  For incomplete paralysis, this Code provides a 10 
percent when mild, 20 percent when moderate, and 30 percent 
when severe.  A 60 percent evaluation is assigned for 
complete paralysis when plantar flexion is lost, frank 
adduction of the foot impossible, flexion and separation of 
toes abolished; no muscle in sole can move; in lesions of the 
nerve high in popliteal fossa, plantar flexion of the foot is 
lost.  38 C.F.R. § 4.124a; Diagnostic Code 8524 (2006).  

The veteran originally injured his left lower extremity in 
December 1964 when he stepped in a hole containing a broken 
steam pipe, and sustained 1st and 2nd degree burns in the area 
of his left ankle.  Following the initial injury, the veteran 
had increased pain and inflammation in the area, and had to 
be hospitalized for several weeks for convalescence and 
healing of the initial injury site.  Thereafter, he returned 
to active duty without incident.  

More recently, the veteran was afforded a July 2004 VA 
orthopedic examination of his left lower extremity.  He 
reported numbness, tingling, and pain in his lower left leg, 
impairing walking and making other movement of the ankle more 
difficult.  However, he denied any interference with his work 
in golf course ground maintenance, except while bending.  He 
used no devices to aid mobility, and had tried orthopedic 
shoes in the past, with no improvement.  On physical 
examination the veteran's left lower extremity was without 
abnormalities or skin changes.  Range of motion testing 
revealed no dorsiflexion, and plantar flexion to between 30 
and 45 degrees.  His range of motion was described as 
"markedly decreased."  Peripheral pulses were intact, but 
sensation was moderately decreased.  No muscle loss or 
wasting was observed.  The final impression was of neuropathy 
of the left ankle and foot, secondary to a steam burn.  

Private medical treatment records have also been obtained 
from the Howard County Medical Clinic.  A February 2004 EMG 
study was "mildly abnormal" in the lower extremities "due 
to absent sensory response following left sural nerve 
stimulation."  "Borderline values" were also present in 
the peroneal and tibial nerves bilaterally.  In a May 2004 
statement, C.W.T., M.D., the veteran's private physician, 
stated the veteran had developed a neuroma in his left leg, 
and would likely require surgery in the future.  

After considering the totality of the record, the Board finds 
a disability rating of 30 percent and no higher is warranted 
for the veteran's neuropathy of the left lower extremity.  
According to the July 2004 VA examination report, the veteran 
was without dorsiflexion in the left ankle, and the February 
2004 EMG study confirmed absent sensory response in the left 
sural nerve.  In light of these findings and after 
consideration of 38 C.F.R. §§ 4.3 and 4.7, the Board 
concludes a finding of severe incomplete paralysis, with a 30 
percent rating under Diagnostic Code 8524, is warranted.  As 
the veteran has displayed a similar level of disability since 
the initiation of this appeal, a 30 percent initial rating is 
warranted from the effective date of the initial service 
connection award.  See Fenderson, supra.  

However, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
neuropathy of the left lower extremity.  According to the 
July 2004 VA examination, the veteran's sensation in the left 
ankle and foot was only moderately decreased, with no muscle 
loss or wasting, and peripheral pulses were intact.  While he 
reported pain and limited mobility in the left ankle, he was 
able to walk without assistance.  Although his range of 
motion was restricted on objective examination, the veteran 
did not display complete paralysis of the left lower 
extremity.   He has also not displayed loss of plantar 
flexion or adduction of the ankle, loss of flexion or 
separation of toes, or loss of movement in the muscles of the 
sole.  Overall, the preponderance of the evidence is against 
a finding of complete paralysis, for which a 60 percent 
evaluation would be warranted under Diagnostic Code 8524.  
Additionally, inasmuch as the veteran's 30 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for his neuropathy of 
the left ankle and foot, there is no basis for a staged 
rating in the present case.  See Fenderson, supra.  

The Board notes the veteran's limitation of motion of the 
left ankle was described as "markedly decreased,"; 
nevertheless, evaluation of his disability under other 
diagnostic criteria would not result in a higher initial 
rating.  Diagnostic Code 5271, for limitation of motion of 
the ankle, provides a maximum 20 percent schedular evaluation 
for marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).  As an initial 30 percent rating 
has been assigned by virtue of the Board's decision this 
date, evaluation under this Code is not advantageous to his 
claim.  The Board has also considered the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
the case of DeLuca v. Brown, which discusses whether a higher 
disability evaluation may be granted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, where the veteran is 
already receiving a rating in excess of the maximum schedular 
rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 
and the DeLuca holding do not apply.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

Evaluation of the veteran's left ankle disability under other 
criteria for the evaluation of the lower extremities also 
would not result in a higher initial rating.  Only Diagnostic 
Code 5270, for ankylosis of the ankle, awards a schedular 
rating in excess of 30 percent for ankle disabilities.  
However, no medical expert, VA or private, has suggested the 
veteran has ankylosis of the left ankle, or the functional 
equivalent thereof.  At all times of record, he has had at 
least some range of motion of the left ankle.  Therefore, 
evaluation of his disability under Diagnostic Code 5270 is 
not warranted at this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's neuropathy of the lower left leg 
has itself required no extended periods of hospitalization 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran remains employed.  Therefore, 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

Overall, the evidence of records supports a 30 percent 
initial rating and no higher for the veteran's neuropathy of 
the left sural nerve.  As a preponderance of the evidence is 
against the award of an initial rating in excess of 30 
percent, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for degenerative changes of 
the lumbosacral spine is denied.  

Entitlement to service connection for tremors, claimed as 
secondary to carbon monoxide exposure, is denied.  

Entitlement to service connection for sinusitis is granted.  

Entitlement to an initial rating of 30 percent for the 
veteran's neuropathy of the left sural nerve, left lower 
extremity, secondary to steam burns is granted, subject to 
the laws and regulations concerning the payment of monetary 
benefits.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


